Citation Nr: 0800258	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  01-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a lower back 
condition.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served in the United States Army from September 
1973 to September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for hepatitis, finding that 
the veteran had not submitted new and material evidence to 
reopen the claim.  Jurisdiction was subsequently transferred 
to the Houston RO, although both Regional Offices have 
continued to issue decisions regarding the veteran's claim.  
The Houston RO subsequently reopened the service connection 
claim for hepatitis, but denied the issue on the merits in a 
decision dated July 2002.  Irrespective of the RO's actions, 
the Board must decide whether the veteran has submitted new 
and material evidence to reopen the claims.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran has also appealed an August 2002 rating decision 
by the Houston RO which denied service connection for a lower 
back condition.

The Board notes that on the VA Form 9 filed in January 2001 
regarding the denial of service connection for his hepatitis, 
the veteran indicated that he wanted a hearing before a 
member of the Board.  A hearing was scheduled in November 
2007 and the veteran failed to report to the hearing without 
explanation. Accordingly, the Board will proceed as if the 
hearing request has been withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).  The Board also notes that on subsequent VA 
Forms 9 filed in relation to his appeal for a lower back 
condition, as well as other conditions that are not on 
appeal, the veteran has indicated that he does not desire a 
hearing before a member of the Board.

The Board notes that although the veteran had appealed a 
decision by the Houston RO dated September 2002 which 
assigned a noncompensable rating to his pseudofolliculitis 
barbae, tinea pedis, and tinea cruris, after the Houston RO 
assigned a 10 percent rating in April 2003, the veteran 
indicated, by correspondence dated April 2003, that he wished 
to withdraw his appeal for that issue.

The Board also notes that although the veteran was initially 
denied service connection for his left knee injury, 
tendonitis and filed a timely notice of disagreement, he has 
since been granted service connection by a rating decision 
dated November 2006.  Thus, no additional action in this 
regard is needed, as the issue in controversy has been 
resolved.

The issues of entitlement to service connection for hepatitis 
and entitlement to service connection for a lower back 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for the veteran's hepatitis was denied 
by the RO in a December 1979 rating decision.  The veteran 
did not appeal the decision.

2.  Evidence received since the December 1979 rating decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for hepatitis.


CONCLUSIONS OF LAW

1.  The December 1979 rating decision that denied service 
connection for the veteran's hepatitis is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2007).

2.  The evidence received since the December 1979 rating 
decision, which denied service connection for the veteran's 
hepatitis is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the AOJ may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A.  §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the December 1979 rating decision, which 
denied service connection for the veteran's hepatitis, the 
pertinent evidence of record consisted of the veteran's 
service medical records as well as a discharge report from a 
VA hospital.  These service medical records indicate that the 
veteran tested positive for hepatitis in April 1975.  
However, on a separation examination, the veteran had a 
completely normal clinical evaluation.  The veteran's 
vascular system, endocrine system, skin, among all of the 
veteran's other systems, were normal.  The VA hospital 
summary, dated January 1979, indicated that the veteran was 
admitted to a VA hospital (apparently for drug 
rehabilitation) in August 1978 and discharged irregularly in 
November 1978 due to unauthorized absences.  The veteran used 
"speed" for three and one half years.  The agency of 
original jurisdiction (AOJ) found in a December 1979 rating 
decision that the veteran's hepatitis had resolved during 
service, and, further, that the veteran's willful misconduct 
through his drug abuse had caused his current disabilities.  
Other medical records were received from a VA hospital after 
the February 1979 decision.  Among those records, an August 
1978 nursing admission note indicates that the veteran did 
not have hepatitis.  

The veteran was notified of the denial in a February 1979 
letter; this letter included the veteran's appeal rights, and 
he did not appeal the decision.  Thus, it is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

However, the veteran has since submitted a letter dated 
February 2000 from T. C., FNP-C at the Texas Department of 
Criminal Justice, indicating that the veteran currently has 
positive antibody tests for Hepatitis A, B, and C.  The AOJ 
has also received the veteran's medical records from the 
Texas Department of Criminal Justice which indicate that 
since January 1994, the veteran has both tested positive for 
hepatitis C and had elevated liver function tests.  

This information is new, in that it is evidence that the 
veteran currently has hepatitis, as medical records reviewed 
in the 1979 determination indicate that the veteran did not 
have hepatitis.  It is material, in that it relates to an 
unestablished fact necessary to establish the claim and it 
raises a reasonable possibility of substantiating the claim.  
When the credibility of this evidence is presumed, as 
required by Justus, the evidence is new and material, and the 
claim is deemed reopened.  



Duty To Notify And Assist

With regard to new and material evidence claims, the VCAA 
requires notice of the evidence needed to reopen the claim as 
well as the evidence to establish the underlying benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the 
veteran was not provided VCAA notice of the evidence needed 
to reopen his previously disallowed claim, he has not been 
prejudiced in this regard.  As discussed above, the matter 
has been reopened.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).


ORDER

New and material evidence has been submitted, the claim of 
entitlement to service connection for hepatitis is reopened.


REMAND

The AOJ has found that VA examination of the veteran is 
necessary to decide his claims, but has been unsuccessful in 
examining the veteran due to his incarceration in a Texas 
Department of Criminal Justice facility.  The Court has held 
that VA must tailor its assistance to the peculiar 
circumstances of obtaining examination of an incarcerated 
claimant. Bolton v. Brown, 8 Vet. App. 185 (1995).  The 
Bolton Court indicated that alternative means to obtain 
examination of an incarcerated claimant include: (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination worksheets or (3) sending a VA 
examiner to the correctional facility to conduct the 
examination.

The AOJ has not documented its attempts to examine the 
veteran according to all three alternate means described in 
Bolton.  The Houston, Texas RO, in a January 2007 
Supplemental Statement of the Case, continued its denial of 
the veteran's claims for service connection for hepatitis and 
a lower back condition.  The decision cited the veteran's 
failure to report for examinations regarding his hepatitis 
and lower back condition in November 2006.  The Waco, Texas 
RO issued a similar decision in March 2007.  From the record, 
it also appears that the veteran failed to report for VA 
examinations regarding his claims for service connection for 
hepatitis and his lower back condition in September 2006 as 
well.  The veteran responded to both Regional Offices in 
April 2007, indicating that the facility in which he was 
incarcerated would neither transport him to his VA 
examination nor would it permit him to telephone the Regional 
Offices to explain that he would be unable to report.  

Based on the veteran's statements regarding the facility's 
lack of willingness to transport him, the first alternate set 
forth by the Bolton Court may be foreclosed.  The Board notes 
however that, according to a note prepared by an employee of 
the Houston RO in February 2003, all requests for 
transportation for VA examinations by all inmates in Texas 
Department of Criminal Justice facilities, should be 
coordinated with B.C.  The Board additionally notes that in 
May 2006, the veteran underwent a VA examination for his left 
knee disability while in the custody of the Texas Department 
of Criminal Justice.  Further, neither RO has documented its 
attempts to secure a VA examination under the two other 
alternate means described in Bolton.  The evidence does not 
show that the AOJs have exhausted all three of the 
alternatives set forth in Bolton in order to schedule the 
veteran for a Compensation and Pension (C & P) examination.  
Thus, the claim is remanded to attempt to schedule the 
veteran for examination.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

2.  Contact the veteran and ask him to 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
hepatitis and his lower back condition.  
After securing the necessary 
authorizations for release of this 
information, obtain copies of all 
treatment records referred to by the 
veteran, which are not already of record, 
to include any recent medical records from 
the Texas Department of Criminal Justice.

3.  Schedule the veteran for a C&P 
examination regarding his claim for 
service connection for hepatitis.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  All studies or tests 
deemed necessary by the examiner should be 
performed.  After reviewing the veteran's 
claims file and examining him, the 
examiner should discuss the nature and 
extent of the veteran's hepatitis.  The 
examiner should then address whether it is 
at least as likely as not (a 50 percent 
probability or more) that the veteran's 
hepatitis is related to service.  A 
rationale for any conclusion reached 
should be discussed, including the 
veteran's risk factors.

4.  Schedule the veteran for a C&P 
examination regarding his claim for 
service connection for his lower back 
condition.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  All 
studies or tests deemed necessary by the 
examiner should be performed.  After 
reviewing the veteran's claims file and 
examining him, the examiner should discuss 
the nature and extent of the veteran's low 
back disorder.  The examiner should then 
address whether it is at least as likely 
as not (a 50 percent probability or more) 
that the veteran's low back disorder is 
related to service.  A rationale for any 
conclusion reached should be discussed.

5.  In the event the veteran is 
unavailable for examination, document for 
the record all alternative steps 
undertaken in the attempts to schedule the 
veteran for C&P examination(s).  The AOJ 
is specifically directed to document all 
attempts taken under Bolton to schedule 
the veteran for VA examinations related to 
his claims.

6.  Thereafter, undertake any additional 
development deemed necessary to properly 
adjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them the 
appropriate time to respond.

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


